
	

114 SRES 25 IS: Commemorating 50 years since the creation of the Medicare and Medicaid Programs.
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2015
			Mr. Wyden (for himself, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mrs. Boxer, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Casey, Mr. Coons, Mr. Donnelly, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Peters, Mr. Reed, Mr. Reid, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Bennet, and Mr. Manchin) submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Commemorating 50 years since the creation of the Medicare and Medicaid Programs.
	
	
		Whereas, on January 7, 1965, President Lyndon B. Johnson called on Congress to provide	   
				     health insurance for the elderly and most vulnerable;Whereas 	over the past 50 years, Congress has strengthened Medicare and Medicaid with	   
					     improvements to, and expansion of, health care
			 benefits;Whereas 	today, as a result of President Johnson’s call to action and Congress’ bipartisan
			 initiative that created the Medicare program, 54,000,000 seniors and
			 people with disabilities have access to guaranteed health care benefits;Whereas 	today, 68,000,000 Americans, including children, pregnant women, individuals with
			 disabilities, elderly who are poor and frail, and low income adults and
			 parents have access to health care through Medicaid;Whereas Medicare and Medicaid have been leaders in improving the quality of care delivered to	   
				     the Nation, resulting in 1,300,000 fewer infections, accidents
			 or other adverse events		  and avoiding 150,000 unnecessary
			 hospital readmissions;Whereas 	Medicare has been an innovator in developing alternative ways to pay for health
			 care			 that emphasize care coordination across all health
			 care providers and settings;Whereas 	Medicare provides access to needed care, including primary and specialty care, free 
					     preventative services, and prescription drugs;Whereas the creation of a prescription drug benefit in 2003 has ensured that nearly 90 percent of
			 Medicare beneficiaries have prescription drug coverage, and since 2010,
			 over 8,200,000 seniors have saved more than $11,500,000,000 on their
			 prescription drugs as a result of closing the Medicare Part D coverage
			 gap;Whereas in 2013, an estimated 37,200,000 people with Medicare took advantage of at least one	   
				     preventative service with no cost sharing;Whereas 	Medicaid is a critical source of comprehensive, affordable health coverage for
			 millions of		  otherwise uninsured low-income adults and
			 parents, including millions of nonelderly low income
			 adults in states that expanded their Medicaid programs as part of health  
					   reform;Whereas 	Medicaid ensures access to long-term services and supports for vulnerable low
			 income seniors and persons with disabilities by covering 60 percent of
			 nursing home residents, picking up 40 percent of the Nation’s long-term
			 care costs, and allowing loved ones to live with health and dignity in
			 their own homes and communities;Whereas 	Medicaid provides early comprehensive childhood screening, diagnosis, and treatment
			 for 32,000,000 of the Nation’s children, including half of all low-income
			 children; andWhereas Medicaid provides crucial services for pregnant women and babies in that Medicaid covers 45
			 percent of births nationwide, 53 percent of hospital stays for infants
			 born prematurely or with a low birth weight, and 45 percent of hospital
			 stays for infants with birth defects: Now, therefore, be it
		
	
		That it is the sense of the Senate that—(1)all efforts to improve Medicare and Medicaid must support and build upon President Johnson’s   
			 vision to assure the availability of and accessibility to the best healthcare to all Americans,       
			 regardless of age or geography or economic status;(2)Medicare’s guaranteed benefit is a lifeline to millions of Americans and must remain intact for    
			     this and future generations;(3)Medicare should not be transformed into a voucher program, leaving seniors and people with     
			 disabilities vulnerable to higher out-of-pocket costs;(4)with the strong support of the Federal Government, Medicaid continues to serve as a safety net for
			 vulnerable children, pregnant women,
			 persons with disabilities, elderly who are poor and frail, and other low
			 income adults; and(5)Medicaid should not be dismantled through block grants, per-capita caps, or by other policies that
			 slash funding, shift cost to states, reduce benefits, and erode the safety
			 net relied on by over 68,000,000 Americans.
			
